DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending.
Claim 1 is rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Foreign:
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. CN201810731810.2, filed on 07/05/2018 has been received.
PCT:
Acknowledgment is made of applicant’s claim for priority to PCT/CN2018/103121, filed on 08/30/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the method of claim 1 including all the steps must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1:
	Claim 1 recites the following limitation:
the thermal error-temperature loop in the spindle of a CNC machine tool, 
wherein a bar and two displacement sensors are initially used to determine the radial thermal errors of the spindle, which include 
thermal drift error and 
thermal tilt error; 
meanwhile, two temperature sensors are used to determine the temperature of the upper and lower surfaces of the spindle box; 
then, based on the radial thermal drift error of the spindle and the temperature difference between the upper and lower surfaces of the spindle box, the thermal error-temperature loop is drawn; 
finally, the mechanism of the radial thermal deformation of the spindle is analyzed based on the thermal error-temperature loop so that the level of the thermal error can be evaluated;
wherein the steps are as follows:
(1) arranging one temperature sensor on each of the upper and lower surfaces of the spindle box respectively; 
the temperature sensor near the surface of the spindle motor is T1 
the other temperature sensor is T2;
(2) determining the radial thermal drift error along the X- and Y-directions of the spindle by utilizing a bar and two displacement sensors; 
selecting a direction with higher radial thermal drift error; 
then, using the bar and two displacement sensors arranged along the spindle axis to determine its thermal error; 
the displacement sensor near the nose of the spindle is P2 and the other one is P1; 
the test direction of the displacement sensor is set as: the bar moves away from the displacement sensors along with the radial thermal drift error increasing;
(3) the test procedure for the thermal error and temperature: 
the spindle initially runs for M hours at a certain speed and 
then the spindle stops running and remains at rest for N hours; 
therefore, the total test time is M+N hours; 
recoding the data of two temperature sensors during the test for the radial thermal error of the spindle;
(4) letting two groups of temperature data measured by temperature sensors T1 and T2 be t1 and t2
letting two groups of displacement data measured by displacement sensors P1 and P2 be e1 and e2; 
the formula for calculating the temperature difference ΔT between T1 and T2 is as follow:
ΔT(i)=[t 1(i)−t 1(1)]−[t 2(i)−t 2(1)],i=1,2, . . . ,n  (1)
the curve drawn with ΔT as the abscissa and e1 as the ordinate is approximately a loop, which is called the thermal error-temperature loop;
(5) based on the thermal error-temperature loop, the radial thermal deformation of the spindle is analyzed and the radial thermal error level of the spindle is evaluated; 
the evaluation method is as the following:
a) the bigger the size of the thermal error-temperature loop is, the greater the radial thermal tilt and the thermal drift of the spindle are;
b) the flatter the thermal error-temperature loop in the lateral direction
c) the flatter the thermal error-temperature loop in the longitudinal direction is, the larger the radial thermal tilt of the spindle is, and the smaller the thermal drift is.

Insufficient antecedent basis for the limitations in the claim:
	There are insufficient antecedent basis for the following limitations in the claim (Please note that, for the line number described below, please refer to the claim 1 with line numbers as described above in pages 4-7):
“the thermal error-temperature loop” in line(s) 1.
“the spindle” in line(s) 1.
“the radial thermal errors” in line(s) 3-4.
“the temperature” in line(s) 7.
“the spindle box” in line(s) 8.
“the temperature difference” in line(s) 9-10.
“lower” in line(s) 10.
“the mechanism” in line(s) 12.
“the radial thermal deformation” in line(s) 12.
 “the level” in line(s) 13.
 “the steps” in line(s) 15.
 “lower” in line(s) 16.
 “the X- and Y-directions” in line(s) 21.
 “a bar” in line(s) 22.
 “two displacement sensors” in line(s) 22 and 24.
 “radial thermal drift error” in line(s) 23.
 “the spindle axis” in line(s) 25.
 “the displacement sensor near the nose of the spindle is P2,” “the nose” in line(s) 26.
 “the test direction” in line(s) 28.
“the test procedure” in line(s) 31.
 “the total test time” in line(s) 34.
 “the data” in line(s) 35.
 “two temperature sensors” in line(s) 35.
 “the radial thermal error” in line(s) 36.
 “temperature sensors” in line(s) 37-38.
 “displacement sensors” in line(s) 40.
 “the formula” in line(s) 41.
 “the curve” in line(s) 44.
 “the abscissa” in line(s) 44.
 “the ordinate” in line(s) 44.
 “the radial thermal tilt” in line(s) 52.
 “the thermal drift” in line(s) 52.
 “the lateral direction” in line(s) 54-55.
 “the longitudinal direction” in line(s) 57-58.
	
	For the examination purpose, the above described limitations as designated with #1-34 are construed as:
“ a thermal error-temperature loop” in line(s) 1.
“ a spindle” in line(s) 1.
“ radial thermal errors” in line(s) 3-4.
“ temperature” in line(s) 7.
“ spindle box” in line(s) 8.
“ temperature difference” in line(s) 9-10.
“the lower” in line(s) 10.
“ mechanism” in line(s) 12.
“ radial thermal deformation” in line(s) 12.
 “level” in line(s) 13.
 “ steps” in line(s) 15.
 “the 
 “ X- and Y-directions” in line(s) 21.
 “ the bar” in line(s) 22.
 “the two displacement sensors” in line(s) 22 and 24.
 “the radial thermal drift error” in line(s) 23.
 “ spindle axis” in line(s) 25.
 “the displacement sensor near  nose of the spindle is P2,” “ nose” in line(s) 26.
 “ test direction” in line(s) 28.
“ test procedures” in line(s) 31.
 “ total test time” in line(s) 34.
 “ data” in line(s) 35.
 “the two temperature sensors” in line(s) 35.
 “the radial thermal errors” in line(s) 36.
 “the temperature sensors” in line(s) 37-38.
 “the displacement sensors” in line(s) 40.
 “ formula” in line(s) 41.
 “ a curve” in line(s) 44.
 “ abscissa” in line(s) 44.
 “
 “ radial thermal tilt” in line(s) 52.
 “ radial thermal drift” in line(s) 52.
 “ a lateral direction” in line(s) 54-55.
 “ a longitudinal direction” in line(s) 57-58.

Unclear limitations:
	There are unclear limitations in claim 1. The following limitations of claim are unclear (Please note that, for the line number described below, please refer to the claim 1 with line numbers as described above in pages 4-7):
The limitation “An application method of the thermal error-temperature loop in the spindle of a CNC machine tool, wherein a bar and two displacement sensors are initially used to determine the radial thermal errors of the spindle, which include thermal drift error and thermal tilt error; meanwhile, two temperature sensors are used to determine the temperature of the upper and lower surfaces of the spindle box; then, based on the radial thermal drift error of the spindle and the temperature difference between the upper and lower surfaces of the spindle box, the thermal error-temperature loop is drawn; finally, the mechanism of the radial thermal deformation of the spindle is analyzed based on the thermal error-temperature loop so that the level of the thermal error can be evaluated;” is in the preamble of the claim. It’s not clear if the subject matters described in the preamble limitation “wherein a bar and two displacement sensors are initially  thermal error-temperature loop in spindle of a CNC machine tool:” is part of the preamble.
The limitation “radial thermal errors of the spindle, which include thermal drift error and thermal tilt error” in lines(s) 3-6 is unclear. It’s not clear if drift error  wherein the radial thermal errors include radial thermal drift error, and radial thermal tilt error.”
The limitation “meanwhile, two temperature sensors are used” in lines(s) 7 is unclear. It’s not clear what the meaning and the purpose of the word meanwhile. It’s not clear if the word meanwhile means that two temperature sensors are used while/simultaneously/alongside some other operation is performed. For the examination purpose, the limitation is construed as “ two temperature sensors are used”
The limitation “two temperature sensors are used to determine ; wherein, one of the temperature sensor is used to determine surface of spindle box, and the other temperature sensor is used to determine temperature of lower surface  of the spindle box.”
The limitation “temperature difference between the upper and lower surfaces of the spindle box” in lines(s) 9-10 is unclear. It’s not clear if the upper and lower surface refer to the same upper surface and lower surface as recited in lines 7-8. For the examination purpose, the limitation is construed as “temperature difference between the upper surface and the lower surface 
The limitation “finally, so that ;” in lines(s) 12-14 is unclear. It’s not clear if “the thermal error” refers to “radial thermal errors” defined in lines 2-3, or if the “the thermal error” is different than the “radial thermal errors” defined in lines 2-3. Further it’s unclear if analyzing “mechanism of in order to evaluate level of the radial thermal errors ;”
The limitation “wherein  steps are as follows:” in lines(s) 15 is unclear. It’s not clear what operation are referred by the “steps”. In lines 47-49, the claim recites that “radial thermal error level of the spindle is evaluated” which is the objective of performing the steps. For the examination purpose, the limitation is construed as “wherein  of evaluating the level of the radial thermal errors are as follows:”
The limitation “the temperature sensor near the surface of the spindle motor is T1 and the other temperature sensor is T2;” in lines(s) 18-20 is unclear. It’s not clear in what surface the sensors T1 and T2 are located. Applicant’s specification paragraph 26 states that temperature sensors entitled by T1 and T2 are arranged on the upper and lower surfaces of the spindle box, respectively. For the wherein the temperature sensor arranged  on the upper surface of the spindle box  is T1 and, the other temperature sensor arranged on the lower surface of the spindle box is T2”
The limitation “then, using the bar and the two displacement sensors arranged along its thermal error” in lines(s) 24-25 is unclear. It’s not clear if the thermal error is same as the radial thermal drift error, or different than the radial thermal drift error. It’s not clear by “it’s” in the phrase “its thermal error” which component is referred to. It’s not clear if thermal error of the bar or the spindle axis is determined. Claim recites “determining the radial thermal drift error along the X- and Y-directions of the spindle by utilizing a bar and two displacement sensors” that describes that the radial thermal drift error of the spindle is determined. For the examination purpose, the limitation is construed as “, determining the radial thermal drift error of the spindle using the bar and the two displacement sensors arranged along ”

Unclear due to direct translation from foreign language:
	Claim 1 generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following limitations contain grammatical and idiomatic errors that make the limitations unclear:
Claim 1 recites the limitation “arranging one temperature sensor on each of the upper and the lower surfaces of the spindle box respectively” in lines(s) 16-17. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “arranging one -of the temperature sensor on  the upper surface of the spindle box and arranging the other temperature sensor on the lower surface  of the spindle box, respectively”
Claim 1 recites the limitation “determining the radial thermal drift error along  X- and Y-directions of the spindle by utilizing the bar and the two displacement sensors;” in lines(s) 21-22. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “determining the radial thermal drift error along  X- and Y-directions of the spindle by utilizing the bar and the two displacement sensors;”
Claim 1 recites the limitation “selecting a direction with higher radial thermal drift error;” in lines(s) 23. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “selecting a direction  corresponding to a high value of the  radial thermal drift error;”
Claim 1 recites the limitation “the displacement sensor near wherein the displacement sensor near  displacement sensor is P1;”
Claim 1 recites the limitation “ setting test direction of the displacement sensors  as: the bar moves away from the displacement sensors  as the radial thermal drift error increases ;”
Claim 1 recites the limitation “s for the thermal error and temperature:” in lines(s) 31. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “s for the radial thermal errors and temperature are as follows:”
Claim 1 recites the limitation “letting two groups of temperature data measured by the temperature sensors T1 and T2 be t1 and t2;” in lines(s) 37-38. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “letting two groups of temperature data measured by the temperature sensors T1 and T2 be t1 and t2, respectively;;”
Claim 1 recites the limitation “letting two groups of displacement data measured by the displacement sensors P1 and P2 be e1 and e2;” in lines(s) 37. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “letting two groups of displacement data measured by the displacement sensors P1 and P2 be e1 and e2, respectively
Claim 1 recites the limitation “the radial thermal error level of the spindle is evaluated” in lines(s) 48-49. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “the level of the radial thermal errors of the spindle is evaluated”
 Claim 1 recites the limitation “the evaluation method is as the following” in lines(s) 48-49. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “the evaluation method is as follows: ”
 Claim 1 recites the limitation “the bigger the size of the thermal error-temperature loop is, the greater radial thermal drift of the spindle are;” in lines(s) 51-53. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “the larger the size of the thermal error-temperature loop is, the larger  radial thermal drift of the spindle are;”
 Claim 1 recites the limitation “the flatter the thermal error-temperature loop in the lateral direction is, the lager the radial thermal drift of the spindle is, and the smaller the thermal tilt is;” in lines(s) 54-56. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “the flatter the thermal error-temperature loop in a lateral direction is, the  larger the radial thermal drift of the spindle is, and the smaller the radial thermal tilt of the spindle is;”
 Claim 1 recites the limitation “the flatter the thermal error-temperature loop in a longitudinal direction is, the larger the radial thermal tilt of the spindle is, and a longitudinal direction is, the larger the radial thermal tilt of the spindle is, and the smaller the radial thermal drift of the spindle is.”

Unclear due to direct translation from foreign language; each step of the method should start with a word with “ing” form:
Claim 1 recites the limitation “wherein a bar and two displacement sensors are initially used to determine the radial thermal errors of the spindle, which include” in lines(s) 3-4. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “ using, initially, a bar and two displacement sensors  to determine  radial thermal errors of the spindle,  wherein the radial thermal errors include”
Claim 1 recites the limitation “two temperature sensors are used to determine the temperature of the upper and lower surfaces of the spindle box” in lines(s) 7-8. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “using two temperature sensors ; wherein, using one of the temperature sensor to determine  temperature of  upper surface of spindle box, and using the other temperature sensor  to determine temperature of lower surface 
Claim 1 recites the limitation “then, based on the radial thermal drift error of the spindle and the temperature difference between the upper and lower surfaces of the spindle box, the thermal error-temperature loop is drawn;” in lines(s) 9-11. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “drawing the thermal error-temperature loop based on the radial thermal drift error of the spindle and  temperature difference between the upper surface and the lower surface  of the spindle box, ;”
Claim 1 recites the limitation “finally, the mechanism of the radial thermal deformation of the spindle is analyzed based on the thermal error-temperature loop so that the level of the thermal error can be evaluated;” in lines(s) 12-14. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “analyzing mechanism of  radial thermal deformation of the spindle in order to evaluate  level of the radial thermal errors ;”
Claim 1 recites the limitation “finally, the mechanism of the radial thermal deformation of the spindle is analyzed based on the thermal error-temperature loop so that the level of the thermal error can be evaluated;” in lines(s) 12-14. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “analyzing, mechanism of  radial thermal deformation of the spindle in order to evaluate  level of the radial thermal errors ;”
Claim 1 recites the limitation “the spindle initially runs for M hours at a certain speed and then the spindle stops running and remains at rest for N hours; therefore, the total test time is M+N hours; recoding the data of two temperature sensors during the test for the radial thermal error of the spindle;” in lines(s) 32-36. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “letting the spindle initially  run for M hours at a certain speed, and then stopping the run and letting the spindle  remain at rest for N hours;   determining a total test time  as M+N hours; recoding  data of the two temperature sensors during the test for the radial thermal errors of the spindle;”
Claim 1 recites the limitation “the formula for calculating the temperature difference ΔT between T1 and T2 is as follow:” in lines(s) 41-42. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “  calculating the temperature difference ΔT between T1 and T2 using the formula:”
Claim 1 recites the limitation “the curve drawn with ΔT as the abscissa and e1 as the ordinate is approximately a loop, which is called the thermal error-temperature loop;” in lines(s) 44-46. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “ drawing a curve  that is the thermal error-temperature loop with ΔT as  abscissa and e1 as  ordinate ;”
Claim 1 recites the limitation “based on the thermal error-temperature loop, the radial thermal deformation of the spindle is analyzed and the radial thermal error level of the spindle is evaluated;” in lines(s) 47-49. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “analyzing the radial thermal deformation of the spindle and evaluating the level of the radial thermal errors of the spindle based on the thermal error-temperature loop; 
 Claim 1 recites the limitation “the evaluation method is as the following:” in lines(s) 50. There are grammatical and idiomatic errors in the limitation. For the examination purpose, the limitation is construed as “ evaluating the level of the radial thermal errors of the spindle is as follows:”

For the examination purpose the claim 1 is construed as follows:
“An application method of  thermal error-temperature loop in spindle of a CNC machine tool: 
	 using, initially, a bar and two displacement sensors  to determine  radial thermal errors of the spindle,  wherein the radial thermal errors include radial thermal drift error, and radial thermal tilt error; 
using two temperature sensors ; wherein, using one of the temperature sensor to determine  temperature of  upper surface of spindle box, and using the other temperature sensor  to determine temperature of lower surface  of the spindle box; 
	drawing the thermal error-temperature loop based on the radial thermal drift error of the spindle and  temperature difference between the upper surface and the lower surface  of the spindle box, ; 
	analyzing mechanism of  radial thermal deformation of the spindle in order to evaluate  level of the radial thermal errors ; wherein  steps of evaluating the level of the radial thermal errors are as follows:
	(1) arranging one -of the temperature sensor on  the upper surface of the spindle box and arranging the other temperature sensor on the lower surface  of the spindle box, respectively; wherein the temperature sensor arranged  on the upper surface of the spindle box  is T1 and, the other temperature sensor arranged on the lower surface of the spindle box is T2;
	(2) determining the radial thermal drift error along  X- and Y-directions of the spindle by utilizing  the bar and the two displacement sensors; selecting a direction  corresponding to a high value of the , determining the radial thermal drift error of the spindle using the bar and the two displacement sensors arranged along  spindle axis ; wherein the displacement sensor near  nose of the spindle is P2 and the other displacement sensor is P1;  setting test direction of the displacement sensors  as: the bar moves away from the displacement sensors  as the radial thermal drift error increases ;
	(3)  test procedures for the radial thermal errors and temperature are as follows: letting the spindle initially  run for M hours at a certain speed, and then stopping the run and letting the spindle  remain at rest for N hours;    determining a total test time  as M+N hours; recoding  data of the two temperature sensors during the test for the radial thermal errors of the spindle;”
	(4) letting two groups of temperature data measured by the temperature sensors T1 and T2 be t1 and t2, respectively; letting two groups of displacement data measured by the displacement sensors P1 and P2 be e1 and e2, respectively;   calculating the temperature difference ΔT between T1 and T2 using the formula: ΔT(i)=[t 1(i)−t 1(1)]−[t 2(i)−t 2(1)],i=1,2, . . . ,n ------(1)  drawing a curve  that is the thermal error-temperature loop with ΔT as  abscissa and e1 as  ordinate ;
	(5) analyzing the radial thermal deformation of the spindle and evaluating the level of the radial thermal errors of the spindle based on the thermal error-temperature loop; the evaluation method is as follows:
		a) the  larger the size of the thermal error-temperature loop is, the larger   radial thermal tilt and  radial thermal drift of the spindle are;
		b) the flatter the thermal error-temperature loop in a lateral direction is, the  larger the radial thermal drift of the spindle is, and the smaller the radial thermal tilt of the spindle is;
		c) the flatter the thermal error-temperature loop in  a longitudinal direction is, the larger the radial thermal tilt of the spindle is, and the smaller the radial thermal drift of the spindle is.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.

Li, Y. et al. A review on spindle thermal error compensation in machine tools,
International Journal of Machine Tools and Manufacture, ScienceDirect, Volume 95, 2015, pp. 20-38, ISSN 0890-6955, [online], [retrieved on 16 February 2021]. Retrieved from the Internet. [Hereinafter Li]:
	Li teaches compensation of spindle thermal error. Analyze and study the temperature distribution and the thermal errors of the spindle theoretically, numerically and experimentally. Build the thermal error models which are mostly describing the relationship between temperatures and thermal errors based on the analyzing or testing results; predict the thermal error according to the model and based on the predicted data the thermal error compensation is completed by incorporating the compensation values in the respective axes or adjusting the origins of the coordinates. (Abstract and Introduction)

Yang, J. et al., Thermal error modeling and compensation for a high-speed motorized spindle, Int J Adv Manuf Technol, 77, 1005–1017, 2015, [online], [retrieved on 16 February 2021]. Retrieved from the Internet. [Hereinafter Yang]:
(Abstract and Introduction)

WO2011024838A1 - Method for thermal displacement correction in machine tool and thermal displacement correction device:
	Amount of generated heat arising in the six computation intervals is computed on the basis of feed data and feed speed of a table. The temperature distribution of the six computation intervals is calculated on the basis of amounts of generated heat (Q1-Q6). The total amount of generated heat (QT) that is the total of the amounts of generated heat (Q1-Q6), and an unsteady heat conduction equation. The magnitude of thermal displacement of the six computation intervals is computed from the temperature distribution, and on the basis of the computed magnitudes of thermal displacement, correction amounts that correct the pitch error correction amount for the location of the break between each of fifteen correction intervals are computed. (Abstract)

CN106736848A - Numerically controlled lathe Thermal Error measures compensation system and compensation method:
	Thermal Error measurement compensation system and compensation method, the system includes eddy current displacement sensor, platinum resistance temperature (Abstract)

US20130116851A1 - Thermal displacement compensating device and thermal displacement compensating method:
	Temperature sensors arranged at predetermined portions on a structural body of the machine tool; block temperature obtaining means that obtains temperatures of respective blocks based on temperature information detected by the temperature sensors wherein temperatures in each of the respective blocks into which the structural body of the machine tool is divided to be pluralized are defined as a uniform value; finite element method analysis means that performs a structural analysis by a finite element method based on the temperatures of the respective blocks obtained by the block temperature obtaining means and that infers thermal displacement amounts of the structural body of the machine tool. (¶6)

US20060218811A1 - Method for correcting thermal displacement in a machine tool:
	Detecting temperature of each component of a machine tool; converting the detected temperature into numerical values, and estimating an amount of thermal (¶8)
	
US5795112A - Method for compensating a component of a machine tool for displacement caused by heat:
	A temperature measuring device measures the temperature of a main shaft as a numerical value based on the outputs from temperature sensors. A temperature recorder stores the value as time series data. When the heat-induced displacement of the main shaft is in a stationary state, a heat-induced displacement estimate computing unit estimates the displacement based on the instantaneous temperature measurement. (¶Abstract)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116